In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-19-00157-CR



           KHADIJAH WRIGHT, Appellant

                           V.

           THE STATE OF TEXAS, Appellee



         On Appeal from the 5th District Court
                Bowie County, Texas
            Trial Court No. 18F0377-005




      Before Morriss, C.J., Burgess and Stevens, JJ.
                                           ORDER
        The clerk’s record in this appeal was filed October 28, 2019, and the reporter’s record was

filed December 23, 2019, making the appellant’s brief originally due January 22, 2020. This Court

extended that briefing deadline twice, on appellant’s motions, resulting in the most recent due date

of March 6, 2020. While we warned counsel when granting his second motion that further

extension requests would not be granted, absent extraordinary circumstances, counsel has filed a

third motion seeking another extension of the briefing deadline.

        We have reviewed the case file and appellate record, as well as counsel’s most recent

motion to extend time, and find no extraordinary circumstances that would warrant an additional

extension of the filing deadline. Consequently, counsel’s most recent motion to extend the

deadline for filing appellant’s brief in this matter is denied.

        We hereby order counsel to file the appellate brief in this matter on or before March 20,

2020.

        IT IS SO ORDERED.


                                                    BY THE COURT


Date: March 11, 2020




                                                   2